              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
	

                        SOUTHERN DIVISION


LATOYA ANTHONY,                         2:18-cv-12349-TGB-DRG


                   Plaintiff,        HON. TERRENCE G. BERG

                                     ORDER ADOPTING REPORT
     v.
                                    AND RECOMMENDATION ON
                                       CROSS-MOTIONS FOR
                                       SUMMARY JUDGMENT
SOCIAL SECURITY
COMMISSIONER,


                   Defendant.


     This matter is before the Court on Magistrate Judge David

R. Grand’s January 11, 2019 Report and Recommendation (ECF

No. 23) recommending that Defendant Commissioner of Social

Security’s Motion for Summary Judgment be granted, Plaintiff

Latoya Anthony’s Motion for Summary Judgment denied, and the

Administrative Law Judge’s decision affirmed pursuant to 42

U.S.C. § 405(g).




                                1
     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve

and file written objections “[w]ithin fourteen days after being

served with a copy” of the report and recommendations. 28 U.S.C.

§ 636(b)(1). As of this date, neither party has filed any objections

to Magistrate Judge Grand’s Report and Recommendation.

     The district court will make a “de novo determination of

those portions of the report . . . to which objection is made.” Id.

Where, as here, neither party objects to the report, the district

court is not obligated to independently review the record.      See

Thomas v. Arn, 474 U.S. 140, 149-52 (1985). Nevertheless, the

Court   has   reviewed    the   Magistrate   Judge’s   Report   and

Recommendation of January 11, 2019 and will accept as this

Court’s findings of fact and conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge

Grand’s Report and Recommendation of January 11, 2019, (ECF

No. 13) is ACCEPTED and ADOPTED. It is further ordered

that the Commissioner of Social Security’s Motion for Summary




                                  2
Judgment (ECF No. 11) is GRANTED, and Latoya Anthony’s

Motion for Summary Judgment (ECF No. 10) is DENIED.

     Further, the ALJ’s decision is AFFIRMED.

     SO ORDERED.


Dated: January 31, 2019

                           s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE


                     Certificate of Service

      I hereby certify that this Order was electronically submitted
on January 31, 2019, using the CM/ECF system, which will send
notification to all parties.

                                       s/A. Chubb
                                       Case Manager
     	




                                3
